Citation Nr: 0632755	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot injury.  

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to a compensable disability rating 
for a right foot injury.  In a January 2005 rating decision, 
the RO granted the veteran a 10 percent disability rating for 
his right foot injury, which the veteran agreed to at his 
October 2004 DRO hearing.  Therefore, the remaining issues on 
appeal are as stated above.  

The veteran testified before the undersigned at a Travel 
Board hearing in June 2006.  A transcript of that hearing has 
been associated with the claims folder.  

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no evidence of a current disability from or 
associated with a left foot injury in service.  



CONCLUSION OF LAW

Service connection for a left foot injury is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran alleges that he suffers from a left foot disorder 
manifested by problems such as tingling sensations.  First, 
the Board notes that there is no diagnosis of a current left 
foot disability.  At a September 2003 VA examination, the 
examiner diagnosed the veteran with residuals of a right foot 
fracture, but found nothing abnormal with respect to the left 
foot.  Furthermore, there is no evidence of any nexus to the 
veteran's period of active service from June 1974 to June 
1978.  Service medical records reveal that the veteran 
dropped a weight on his left foot in January 1975, resulting 
in a severe contusion to his left great toe.  However, there 
were no fractures found upon examination and X-ray.  
Subsequent service medical records reveal no evidence of 
chronic residuals of the great left toe contusion.  Absent 
this evidence, service connection for a left foot disability 
must be denied.  Simply stated, service and post-service 
provide evidence against this claim. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2002 and April 
2004, as well as information provided in the September 2002 
statement of the case and February 2005 and May 2005 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2002 statement of the case includes 
the text of the regulation that implements the statutory 
notice and assistance provisions.  Although the veteran was 
not specifically asked to submit all relevant evidence in his 
possession prior to the January 2003 rating decision on 
appeal, see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim by the documents discussed above.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A.  § 5103(a); 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by letter dated March 2006, the RO 
provided information about the evidence the veteran needed to 
evaluate his disabilities and determine the beginning date of 
any payment to which he may be entitled. Id.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
VA examinations.  In addition, the veteran provided medical 
opinions and lay evidence in the form of his own statements 
and hearing testimony.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claims.  In an April 2006 correspondence, the veteran 
indicated that he had no other information or evidence to 
give VA to substantiate his claims.  The Board is thus 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.   

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

ORDER

Service connection for a left foot injury is denied.


REMAND

The veteran also seeks service connection for diabetes 
mellitus.  The available medical records do not show symptoms 
or diagnosis of diabetes mellitus during service or within 
one year after separation from service in June 1978.  

The veteran claims that he was sent by his employer for a 
routine physical examination in December 1978 which revealed 
elevated levels of blood sugars, a symptom of diabetes.  
However, the employer no longer exists and the veteran has 
been unable to locate any of these medical records after 
extensive investigation.  As a result, the earliest record of 
the veteran diabetes associated with his claims folder is a 
June 1982 hospital record indicating that the veteran has 
diabetes mellitus, type 1.  This record also indicates that 
the veteran claimed to have known about his diabetic 
condition for two-and-a-half years prior to his June 1982 
admission to the hospital.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert, 5 Vet. 
App. at 33; see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

Here, the veteran has provided a July 2003 letter from 
"Y.V.," R.N., C.S., a VA nurse practitioner, opining that 
it is as likely as not that his diabetes could have 
manifested while serving on active duty.  He also provided a 
February 2005 letter from "M.S.M.," M.D., the veteran's 
private physician, opining that it is a reasonable assumption 
that he had elevated blood sugars and symptoms of diabetes 
while still actively serving in the military.  However, both 
of these opinions are based on the veteran's unsubstantiated 
claim that he was diagnosed with elevated levels of blood 
sugars in December 1978.  As such, the VA affords these 
opinions little probative value.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, the evidence is sufficient to trigger VA's duty to 
obtain a medical examination and opinion, based on a complete 
review of the claims folder, to determine the nature and 
etiology of the veteran's diabetes mellitus. Id.  To that 
end, a remand is required under the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for a VA examination.  Advise 
the veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  Provide the examiner with the 
claims folder for the examination.  
      
The examiner should offer an opinion as to 
whether it is at 
least as likely as not that the diabetes 
mellitus is related to the veteran's 
period of service from June 1974 to June 
1978 or whether it is at least as likely 
as not that the diabetes mellitus 
manifested within one year from the 
veteran's separation from service in June 
1978.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  All opinions provided should 
include a complete explanation.  If the 
examiner is unable to provide a requested 
opinion without resorting to speculation, 
the examination report should so state.

2.  After ensuring the proper completion 
of this and any other required 
development, readjudicate the issue of 
service connection for diabetes mellitus.  
If the claim remains denied, furnish the 
veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


